Exhibit 10.2

[g20150806005622583616.jpg]

July 1, 2015

Catriona M. Fallon

1500 Hudson Street, 2J

Hoboken, NJ 07030

Offer of Employment by Marin Software Incorporated

Dear Catriona:

I am very pleased to confirm our offer to you of employment with Marin Software
Incorporated (the "Company") in the position of Executive Vice President, Chief
Financial Officer based in our San Francisco office. In this position you will
report to David A. Yovanno, Chief Executive Officer. Your start date shall be on
Monday, July 27, 2015. The terms of our offer and the benefits currently
provided by the Company are as follows:

1. Starting Salary and Bonus Potential. Your starting salary will be at the
annualized rate of $325,000 USD per year (less normal payroll deductions and
withholdings), and will be subject to review on an annual basis. In addition you
will be eligible to receive variable bonus compensation equal to 50% of your
base salary per year (less normal payroll deductions and withholdings). Based on
a salary of $325,000, your annualized on target bonus potential would be
$162,500 USD, for an annualized on target earnings of $487,500 USD. Your bonus
potential will be based on achievement of corporate financial metrics and
individual goals, as established and determined by the Compensation Committee
and the CEO. You are eligible for bonus compensation for 2015, which shall be
pro-rated for the portion of the fiscal year you are employed with the Company;
provided that for 2015, your pro-rata bonus potential will be guaranteed based
on achievement of at least 100% of your target bonus potential.

2. (a) Benefits. You will be eligible to participate in regular health, vision
and dental insurance, 401(k), and other employee benefit plans established by
the Company for its employees from time to time. Comprehensive medical benefits
go into effect on the first of every month. If your start date falls any time
after the first of the month, your benefits will start on the first day of the
following month. Except as expressly provided herein, the Company reserves the
right to change or otherwise modify, in its sole discretion, the preceding terms
of employment, as well as any of the terms set forth herein at any time in the
future. We have a flexible time off policy, and employees do not accrue paid
time off (PTO). Instead, you will submit time off requests for preapproval by
your manager in his or her sole discretion. Typically, time off for US managers
is approximately 15 days in the first full year of employment. In addition, we
generally have nine regular Company holidays each calendar year. The Company
also offers US employees a monthly commuting benefit for parking and mass
transit expenses. Details regarding the benefit will be provided in new hire
orientation.

(b) Relocation Costs. The Company will pay for your move of household goods from
you current home to the San Francisco Bay area, not to exceed $40,000, based on
receipts for the actual costs incurred within three months of your start date.

3. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company's standard "Employee Invention Assignment and
Confidentiality Agreement" as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing with updates from time-to-time as requested any other gainful
employment, business or activity that you are currently associated with or
participate in. You will not assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company. You represent that your signing of
this offer letter and the Company's Employee Invention Assignment and
Confidentiality

 

--------------------------------------------------------------------------------

[g20150806005622583616.jpg]

 

Page 2 of 3

 

Agreement and your commencement of employment with the Company will not violate
any agreement currently in place between yourself and current or past employers.
Notwithstanding anything in this Agreement to the contrary, you may" engage in
charitable activities and community affairs, and with the prior approval of the
Board of Directors you may serve as a director of any corporation which does not
compete in any way with Company business or proposed business; provided that
such activities are not inconsistent with your obligations to the Company.

4. Options. After your date of hire, we will recommend to the Compensation
Committee (the "Committee') of the Board of Directors of the Company that you be
granted an option to purchase 275,000 shares of Company common stock (the
"Shares"), with an exercise price per share equal to the closing price per share
of Company common stock as of the date of the Committee's approval of the grant.
The vesting and the other terms of the option will be set by the Committee. Any
option granted to you will be governed by the terms and conditions of the
applicable grant agreement and the 2013 Marin Software Incorporated Equity and
Incentive Plan.

5. (a) At Will Employment. While we look forward to a profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment or other relationship can be terminated by
either of us for any reason, at any time, with or without prior notice and with
or without cause. You should regard any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) as ineffective. Further, your participation in any stock option or
benefit program is not to be regarded as assuring you of continuing employment
or service for any particular period of time. Any modification or change in your
at-will employment status may only occur by way of a written employment
agreement signed by you and an authorized officer of the Company (other than
you), and approved by the Company's Board of Directors.

(b) Severance and Change in Control Agreement. You agree to sign the Company's
standard Severance and Change in Control Agreement applicable to executive and
senior officers of the Company, which provides certain severance benefits if
your employment relationship is terminated under certain circumstances. You will
not be entitled to any severance benefits if your employment is terminated by
the Company for Cause (as defined in the Severance and Change in Control
Agreement).

6. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.

7. Arbitration. You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of or relating to
this Agreement. any breach of this Agreement, or your employment with the
Company or termination thereof, including but not limited to claims for breach
of contract. tort, employment discrimination (including unlawful harassment),
non-payment of wages or other compensation due, and any violation of any local,
state, or federal law, provided, however, that the parties retain their right
to, and shall not be prohibited, limited or in any other way restricted from,
seeking or obtaining equitable relief from a court having jurisdiction over the
parties. In agreeing to binding arbitration, you agree that arbitration as set
forth in this Agreement shall constitute your sole remedy in the event of a
dispute between you and the Company and you hereby waive any right to
participate in or bring a collective, representative or class action on your
behalf or the behalf of others. Unless you and the Company agree otherwise, such
arbitration shall be governed by the Federal Arbitration Act and conducted and
administered under the JAMS Employment Arbitration Rules and Procedures then in
effect. These rules may be obtained at
www.jamsadr.com/rules-employment-arbitration or through human resources. The
parties shall have all rights, remedies and defenses available to them in an
individual civil action for the issues in controversy and the arbitrator shall
have the authority to award all remedies, legal and equitable, available in a
civil action for the claims presented by the parties. Unless you and the Company
agree otherwise, such arbitration shall be conducted in the State of California,
San Francisco County, or alternatively, within fifty miles of your primary place
of employment. While nothing in this Agreement shall prohibit you from filing a
charge or complaint with the Equal Employment Opportunity Commission or a
similar fair employment practices agency, any such claim which cannot be
resolved administratively shall be resolved exclusively through this Agreement.
The parties may conduct discovery prior to the hearing, in accordance with the
applicable AAA rules. The arbitrator shall issue a written

 

123 Mission Street, 25th Floor | San Francisco, CA 94105 | (415) 399-2580 |
(415) 704-3085 (fax) | www.marinsoftware.com

--------------------------------------------------------------------------------

[g20150806005622583616.jpg]

 

Page 3 of 3

 

decision that contains the essential findings and conclusions on which the
decision is based. You shall bear only those costs of arbitration you would
otherwise bear had you brought a claim covered by this Agreement in court.
Judgment upon the determination or award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. In addition to any other
award, the arbitrator shall have discretion to award the prevailing party
attorneys' fees, costs and arbitration costs, incurred by the prevailing party
as a result of the arbitration.

8. Successors, Binding Agreement. This Agreement shall not automatically be
terminated by the voluntary or involuntary dissolution of the Company or by any
merger or consolidation, whether or not the Company is the surviving or
resulting corporation, or upon any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall bind and inure to the
benefit of the surviving or resulting corporation, or the corporation to which
such assets shall have been transferred, as the case may be; provided, however,
that the Company will require any successor to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

9. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without giving effect to California's
choice of law rules. No waiver of any term of this Agreement constitutes a
waiver of any other term of this Agreement. This Agreement may be amended only
in writing by an agreement specifically referencing this Agreement which is
signed by both you and the Company. In the event that a court or other trier of
fact invalidates one or more terms of this Agreement, all the other terms of
this Agreement shall remain valid and enforceable. You shall have no duty to
mitigate any damages caused by the breach of the Company of this Agreement.

10. Acceptance. This offer is contingent on a satisfactory background check. If
you decide to accept our offer, and I hope you will, please sign the enclosed
copy of this letter in the space indicated and return it to me on or before
July 3, 2015. Your signature will acknowledge that you have read and understood
and agreed to the terms and conditions of this offer letter and the attached
documents, if any. Should you have anything else that you wish to discuss,
please do not hesitate to call me.

We look forward to the opportunity to welcome you to the Company.

 

Very truly yours,

/s/ David A. Yovanno

David A. Yovanno, Chief Executive Officer

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Catriona M. Fallon

 

July 6, 2015

Catriona M. Fallon

 

Date

 

 

123 Mission Street, 25th Floor | San Francisco, CA 94105 | (415) 399-2580 |
(415) 704-3085 (fax) | www.marinsoftware.com